Case 20-10343-LSS Doc5126 Filed 05/28/21 Page1of2

|
(Fo whe ft mey acre
am anterig Bes MIO

 

| aA
i eae need nye when A cere II yA8.
an cu betas. of Aaye 44% netted 718-1.
VYAiw snes Cores of cheat fists and dpsed)
te CH anger, Thos append! on. camping Ltye
in te woode,

Fon —

Care TF 20 -ld 34S Less)

i
3
$2°6 WY 982 Ayn sape
G3 ig

 

 
 

Case 20-10343-LSS_ Doc5126 Filed 05/28/21 Page 2 of 2

 

 

 

 

ooh i
Prev iLovoiszrg
ee

Justice haere Selber Silurdren

 

BS, afc fase
B24 Marlee streex
BEE Thon

 

W'Tonnaton DF _/98 0 |

r

Handle with Care - Prenez soin

ee ae

 

 

 

[a
a
>
w
x
9

 

—

 
